     Case: 1:19-cv-01470 Document #: 13 Filed: 03/22/19 Page 1 of 2 PageID #:33




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Nekeyia Moore, on behalf of herself )
and others similarly situated,      )
                                    )
      Plaintiff,                    )                 Case No: 1:19-cv-01470
                                    )
v.                                  )
                                    )
Comcast Corporation,                )
                                    )
                                    )
      Defendant.                    )
____________________________________)

                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Nekeyia Moore,

voluntarily dismisses this action, with each side to bear its own attorneys’ fees and costs.




Date: March 22, 2019                          /s/ Gary M. Klinger

                                              Gary M. Klinger
                                              Kozonis & Klinger, Ltd.
                                              4849 N. Milwaukee Ave., Ste. 300
                                              Chicago, Illinois 60630
                                              Phone: 312.283.3814
                                              Fax: 773.496.8617
                                              gklinger@kozonislaw.com

                                              Greenwald Davidson Radbil PLLC
                                              Aaron D. Radbil
                                              401 Congress Avenue, Suite 1540
                                              Austin, Texas 78701
                                              Phone: (512) 803-1578
                                              Fax: (561) 961-5684
                                              aradbil@gdrlawfirm.com

                                              Counsel for Plaintiff and the proposed class




                                                 1
     Case: 1:19-cv-01470 Document #: 13 Filed: 03/22/19 Page 2 of 2 PageID #:33




                                CERTIFICATE OF SERVICE
       I certify that a copy of the foregoing was electronically filed on March 22, 2019, via the
Court Clerk’s CM/ECF system, which will provide notice to all counsel of record.


                                                     /s/ Gary M. Klinger
                                                     Gary M. Klinger




                                                2
